Exhibit 10.1

DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN




THIS PLAN is made and entered into this 13th day of November, 2001, by and
between Dubuque Bank and Trust Company, a state-chartered commercial bank with
principal offices and place of business in the State of Iowa (hereinafter
referred to as the “Corporation”), and the employee selected to participate in
this Plan (the “Participant”), and amends and restates in its entirety any
existing Universal Life Split-Dollar Agreement or Whole Life Split-Dollar
Agreement previously executed by and between the Corporation and any
Participant.




INTRODUCTION


The Corporation desires to attract and retain key executives by providing death
benefits for the participating executive’s designated beneficiary or
beneficiaries (while employed and post-retirement) and further motivate them to
increase the value of the Corporation.  As an additional employment benefit for
the participating executives, the Corporation is willing to pay the premiums due
on a life insurance policy or policies (the “Policy”) including all supplemental
riders or endorsements to such Policy insuring the Participants, on the terms
and conditions set forth below.  The Corporation and Participant hereto have
taken all necessary action to cause the Insurer to issue the Policy, and shall
take any further action, which may be necessary to cause the Policy to conform
to the provisions of this Plan.


Article 1
Definitions


1.1           Total Compensation means the Participant’s base salary and bonus
for purposes of this Plan, as set forth on Exhibit A.


1.2           Baseline Benefit means the Participant’s Total Compensation times
two (2).


1.3           Indexed Baseline Benefit means the Baseline Benefit indexed at 5%
per year, compounded annually, until Disability, Normal Retirement or Early
Retirement of the Participant.  However, if the Participant is disabled prior to
Normal Retirement then the Participant’s Indexed Baseline Benefit will be the
Baseline Benefit indexed at 5% per year until the date of Disability.  The first
indexing shall be effective on January 1 following the date set forth on Exhibit
A.


1.4           Normal Retirement means the Participant’s retirement at age
sixty-five (65) or later.


1.5           Early Retirement means the Participant’s retirement between the
ages of fifty-five (55) and sixty-five (65) provided there are ten (10) years of
service, as defined by the Heartland Retirement Plan, provided to Corporation.


1.6           Disability means, if the Participant is covered by a
Corporation-sponsored disability policy, total disability as defined in such
policy without regard to any waiting period.  If the Corporation does not have
in place a long-term disability plan, this shall mean the Participant is no
longer capable of performing his or her job in the same manner as he or she
performed the job in the past as determined by a medical doctor approved by the
Corporation.


1.7           Change of Control has that meaning stated in Exhibit D attached
hereto.


1.8           Compensation Committee means either the Compensation Committee
designated from time to time by the Corporation’s Board of Directors or a
majority of the Corporation’s Board of Directors.


Article 2
Participation


2.1           Eligibility to Participate.  The Compensation Committee in its
sole discretion shall designate from time to time Participants that are eligible
to participate in this Plan.  The Compensation Committee will not designate a
Participant as eligible unless the eligible executive has been employed by the
Corporation for at least three years.


2.2           Participation.  The eligible executive may participate in this
Plan by executing an Election to Participate, as set forth in Exhibit A, and a
Split-Dollar Endorsement for each Policy, as set forth in Exhibit B.  The
Split-Dollar Endorsement shall bind the Participant and his or her
beneficiaries, assigns and transferees to the terms and conditions of this
Plan.  An executive’s participation is limited to only Policies where he or she
is the insured.


2.3           Disability.  (A) Subject to Article 9, except as otherwise
provided in paragraph (B) of this Section 2.3, if the Participant’s employment
with the Corporation is terminated because of the Participant’s Disability, the
Corporation shall maintain the Policy in full force and effect and, in no event,
shall the Corporation amend, terminate or otherwise abrogate the Participant’s
interest in the Policy.  However, the Corporation may replace the Policy with a
comparable insurance policy to cover the benefit provided under this Plan and
the Corporation and the Participant shall execute a new Split-Dollar Policy
Endorsement.  The Policy or any comparable policy shall be subject to the claims
of the Corporation’s creditors.


(B) Notwithstanding the provisions of paragraph (A) of this Section 2.3, upon
the disabled Participant’s gainful employment with an entity other than the
Corporation, the Corporation shall have no further obligation to the disabled
Participant, and the disabled Participant’s rights pursuant to the Plan shall
cease.  In the event the disabled Participant’s rights are terminated hereunder
and the Corporation decides to maintain the Policy, the Corporation shall be the
direct beneficiary of the entire death proceeds of the Policy.


2.4           Early Retirement/Normal Retirement.  Subject to Article 9, after
the Participant’s Early Retirement or Normal Retirement date, provided the
Participant was in the continuous employ of the Corporation, the Corporation
shall maintain the Policy in full force and effect and in no event shall the
Corporation amend, terminate or otherwise abrogate the Participant’s interest in
the Policy.  However, the Corporation may replace the Policy with a comparable
insurance policy to cover the benefit under this Plan provided the Corporation
and the Participant execute a new Split-Dollar Policy Endorsement.  The Policy
or any comparable policy shall be subject to the claims of the Corporation’s
creditors.


Article 3
Policy Ownership/Interests


3.1           Participant’s Interest.  With respect to each Policy, the
Participant, or the Participant’s assignee, shall have the right to designate
the beneficiary of an amount of death proceeds equal to the Indexed Baseline
Benefit.  The Participant shall also have the right to elect and change
settlement options with the consent of the Corporation and the Insurer.


3.2           Designation of Beneficiary.  The Participant may select the
beneficiary or beneficiaries to receive the portion of Policy proceeds to which
the Participant is entitled hereunder, by specifying the same in a written
notice to the Corporation in the form attached hereto as Exhibit B or other form
acceptable to the Corporation.  The Participant may change the designation from
time to time by providing a new written notice to the Corporation.  If no
Participant designation is made or if the named beneficiary predeceases
Participant or is not in existence at Participant’s death, any death proceeds
payable will be paid to the personal representative of the Participant’s
estate.  The Corporation will take what action is necessary by way of
endorsement beneficiary designation with reference to this split-dollar life
insurance Plan or other action necessary for the beneficiaries designated by the
Participant to be the beneficiaries of the Policy.


3.3           Corporation’s Interest. The Corporation shall own the Policy and
shall have the right to exercise all incidents of ownership, except as may
otherwise be provided herein.  With respect to each Policy, the Corporation
shall be the direct beneficiary of the remaining death proceeds of the Policy
after the Participant’s Interest is determined according to Section 3.1.  If the
Corporation secures a loan from the Insurer using the Policy as collateral, the
Corporation shall pay interest charges on such loan.  If the Corporation so
encumbers the Policy, other than by a policy loan from the Insurer, then, upon
the death of the Participant or upon the election of the Participant hereunder
to purchase the Policy from the Corporation, the Corporation shall promptly take
all action necessary to secure the release or discharge of such encumbrance.
 
Article 4
Premiums

4.1           Payment of Premiums.  On or before the due date of each Policy
premium, or within the grace period provided therein, the Corporation shall pay
the full amount of the premium to the Insurer, and shall, upon request, promptly
furnish the Participant evidence of timely payment of such premium.


4.2           Economic Benefit.  The Corporation shall annually determine the
economic benefit attributable to the Participant based on the amount of the
current term rate for the Participant's age multiplied by the aggregate death
benefit payable to the Participant's beneficiary.  The "current term rate" is
the minimum amount required to be imputed under Revenue Rulings 64-328 and
66-110, or any subsequent applicable authority.  The Corporation shall annually
impute the economic benefit to the Participant.


Article 5
Assignment


Notwithstanding any provision hereof to the contrary, any Participant shall have
the right to absolutely and irrevocably assign by gift all of his or her right,
title and interest in and to this Plan and to the Policy to an assignee.  This
right shall be exercisable by the execution and delivery to the Corporation of a
written assignment, in substantially the form attached hereto as Exhibit C,
which by this reference is made a part hereof.  Upon receipt of such written
assignment executed by a Participant and duly accepted by the assignee thereof,
the Corporation shall consent thereto in writing, and shall thereafter treat the
Participant’s assignee as the sole owner of all of the Participant’s right,
title and interest in and to this Plan and in and to the Policy.  Thereafter,
the Participant shall have no right, title or interest in and to this Plan or
the Policy, all such rights being vested in and exercisable only by such
assignee.


Article 6
Insurer


The Insurer shall be fully discharged from its obligations under the Policy by
payment of the Policy death benefit to the beneficiary or beneficiaries named in
the Policy, subject to the terms and conditions of the Policy.  In no event
shall the Insurer be considered a party to this Plan, or any modification or
amendment hereof.  No provision of this Plan, nor of any modification or
amendment hereof, shall in any way be construed as enlarging, changing, varying
or in any other way affecting the obligations of the Insurer as expressly
provided in the Policy, except insofar as the provisions hereof are made a part
of the Policy by the beneficiary designation executed by the Corporation and
filed with the Insurer in connection herewith.  The Insurer shall have the right
to rely on the Corporation’s representations with regard to any definitions,
interpretations or Policy interests as specified under this Plan.


Article 7
Claims Procedure


7.1           Claims Procedure.  The Corporation shall notify any person or
entity that makes a claim under this Plan (the “Claimant”) in writing, within 90
days of Claimant’s written application for benefits, of his or her eligibility
or non-eligibility for benefits under the Plan.  If the Corporation determines
that the Claimant is not eligible for benefits or full benefits, the notice
shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Plan on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, (4) an
explanation of this Plan's claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed and (5) a time within which review must be requested.  If the
Corporation determines that there are special circumstances requiring additional
time to make a decision, the Corporation shall notify the Claimant of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional 90 days.


7.2           Review Procedure.  If the Claimant is determined by the
Corporation not to be eligible for benefits, or if the Claimant believes that he
or she is entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Corporation by filing a petition
for review with the Corporation within 60 days after receipt of the notice
issued by the Corporation.  Said petition shall state the specific reasons,
which the Claimant believes entitle him or her to benefits or to greater or
different benefits.  Within 60 days after receipt by the Corporation of the
petition, the Corporation shall afford the Claimant (and counsel, if any) an
opportunity to present his or her position to the Corporation in writing, and
the Claimant (or counsel) shall have the right to review the pertinent
documents.  The Corporation shall notify the Claimant of its decision in writing
within the 60-day period, stating specifically the basis of its decision,
written in a manner calculated to be understood by the Claimant and the specific
provisions of the Plan on which the decision is based.  If, because of the need
for a hearing, the 60-day period is not sufficient, the decision may be deferred
for up to another 60 days at the election of the Corporation, but notice of this
deferral shall be given to the Claimant.


Article 8
Amendments and Termination


8.1           Amendment or Termination of Plan.  Except as otherwise provided in
Sections 2.3, 2.4, 8.2 and 8.4, the Corporation has the unilateral right at any
time (i) to amend or terminate the Plan, except this Plan shall not be amended
or terminated within twelve (12) months prior to a Change of Control without the
Participant’s written consent or (ii) to exercise its right to surrender the
Policy.


8.2           Amendment or Termination of Plan Upon Change of
Control.  Notwithstanding anything herein to the contrary, if there should be a
Change of Control in Corporation, then the Indexed Baseline Benefit under this
Plan shall be frozen as of the date the Change of Control occurs.  Further,
Corporation shall pay or create a vehicle to pay, or cause the successor in
interest to repay any outstanding loans and to pay to Insurer the amount of
premium necessary to acquire in full (endow) enough insurance coverage to pay
the Indexed Baseline Benefit as then frozen and the Corporation’s premium
payments under the Policy.  There will be no further indexing of dollar amounts
under this Plan in the event of the Change of Control.  Further, as of the date
of the Change of Control, all amounts due to Participant under this Plan shall
be fully vested and shall not be subject to subsequent events including, but not
limited to, the termination of employment of the Participant.


8.3           Automatic Termination.  Subject to Sections 8.2 and 8.4, this Plan
shall automatically terminate upon the occurrence of any of the following
events:



                8.3.1 The bankruptcy, receivership or dissolution of the
Corporation;

8.3.2 The Participant’s termination of employment with the Corporation (for
reasons other than death, Early Retirement, Normal Retirement, Disability or
Change of Control).


8.3.3 The Participant’s cessation of full-time employee status with the
Corporation prior to age 55; or
 
                8.3.4 The Participant’s violation of the terms of Article 9.

8.4           Disposition of the Policy on Termination of the Plan During the
Participant’s Lifetime.  If the Plan is terminated, the Corporation shall give
notice as set forth below.
 
                8.4.1 Unless the Plan is terminated under Sections 8.3.2, 8.3.3
or 8.3.4 above, for sixty (60) days after the date the Participant receives
notice from the Corporation of the termination of this Plan during the
Participant's lifetime, the Participant shall have the assignable option to
purchase the Policy from the Corporation.  The purchase price for the Policy
shall be the greater of the total amount of the premium payments made by the
Corporation hereunder or the cash value of the Policy, less any indebtedness
secured by the Policy which remains outstanding as of the date of such
termination, including interest on such indebtedness.  Upon receipt of such
amount, the Corporation shall transfer all of its right, title and interest in
and to the Policy to the Participant or his or her assignee, by the execution
and delivery of an appropriate instrument of transfer.
 
                8.42  If the Participant or his or her assignee fails to
exercise such option within such sixty (60) day period, then the Corporation may
enforce any of its ownership rights under the policy.  Thereafter, neither the
Participant, the Participant’s assignee nor the assignee’s heirs, assigns or
beneficiaries shall have any further interest in and to the Policy, either under
the terms thereof or under this Plan.




 
Article 9

 
Non-Compete



For purposes of this Plan a Participant may not engage in any competitive
practices or activity prior to or after Early Retirement or Normal Retirement
for a period of two years, in an area within a 50-mile radius of any branch or
location of the Corporation now or hereafter existing, without the express
written consent of the Corporation.  A Participant shall not divulge to any
person, firm or corporation, or use on Participant’s own behalf, any
information, acquired by Participant during Participant’s employment with the
Corporation, concerning the Corporation’s accounts, clients, customers,
policyholders, expiration lists or business or information of any kind
whatsoever owned by the Corporation.  Furthermore, for purposes of this Plan,
the Participant shall be deemed to compete with the Corporation, if as
hereinafter provided, the Participant (i) competes directly with the
Corporation; (ii) is or becomes financially or beneficially interested in any
person and/or business who or which competes with the Corporation; however,
ownership of not more than five percent (5%) of any class of securities traded
actively over-the-counter or through a stock exchange shall not violate this
condition (ii); or (iii) acts directly or indirectly, as broker, consultant,
agent, lender, guarantor or salesman for or on behalf of any person or business
who or which competes with the Corporation.


A violation of this paragraph shall cause the Plan to be terminated.


 
Article 10

 
Miscellaneous



10.1           Amendment and Restatement of Other Insurance Plans.  This Plan
supersedes and replaces the Corporation sponsored death benefit arrangement
previously paid for by the Corporation and such arrangement is amended and
restated as of the effective date of this Plan.  Specifically, the Executive
Death Benefit Only Plan (DBO) is amended and restated.


10.2           Effect of Plan on Employment.  This Plan shall not be construed
as a contract or policy of employment nor does it restrict the right of the
Corporation to discharge the Participant or the right of the Participant to
terminate employment.


10.3           Binding Effects.  This Plan shall be binding upon and inure to
the benefit of the Corporation and its successors and assigns, and the
Participant, his or her successors, assigns, heirs, executors, administrators
and beneficiaries.


10.4           Governing Law.  This Plan, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of Iowa.


10.5           Notices.  Any notice, consent or demand required or permitted to
be given under the provisions of this Plan shall be in writing, and shall be
signed by the party giving or making the same.  If such notice, consent or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Corporation.  The date of such mailing shall be deemed the
date of notice, consent or demand.


10.6           Suicide, Misstatement or Fraud.  The Corporation shall not pay
any benefit under this Plan if the Participant:


10.6.1 Commits suicide within two years (i) after the date of this Plan or (ii)
issuance of the Policy, whichever occurs later;


10.6.2 Has made any material misstatement of fact or committed fraud (as
determined by the Insurer) on any application for life insurance benefits
provided by the Corporation under this Plan; or


10.6.3 Should die while engaged in any activity or under circumstances that are
listed as exclusions in the Policy.


10.7           Entire Plan.  This Plan constitutes the entire Plan between the
Corporation and the Participant as to the subject matter hereof.  No rights are
granted to the Participant by virtue of this Plan other than those specifically
set forth herein.


10.8           Administration.  The Corporation shall have powers that are
necessary to administer this Plan, including but not limited to:


10.8.1  
Interpreting the provisions of the Plan;



10.8.2  
Establishing and revising the method of accounting for the Plan;



10.8.3  
Maintaining a record of benefit payments; and



10.8.4  
Establishing rules and prescribing any forms necessary or desirable to
administer the Plan.



10.9           Designated Fiduciary.  For purposes of the Employee Retirement
Income Security Act of 1975, if applicable, the Corporation is hereby designated
as the named fiduciary and plan administrator under this Plan.  The named
fiduciary shall have authority to control and manage the operation and
administration of this Plan, and it shall be responsible for establishing and
carrying out a funding policy and method consistent with the objectives of this
Plan.  The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals.


IN WITNESS WHEREOF, the Corporation executes this Plan as of the date indicated
above.


Dubuque Bank and Trust Company


By: __________________________
 
                                       Title:
_________________________                                                    




AMENDMENT 1
DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN




Effective January 1, 2002, Article 1.1 is amended as follows:


Total Compensation means the Participant’s base salary, bonus and commissions
for purposes of this plan, as set forth on Exhibit A.


AMENDMENT 2
DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN
DATED NOVEMBER 13, 2001




THIS AMENDMENT is made and executed on this 1st day of May, 2002, by and between
Dubuque Bank and Trust Company located in the State of Iowa, (the “Corporation”)
and the employee selected to participate (the “Participant”) in the SPLIT-DOLLAR
LIFE INSURANCE PLAN (the “Plan”) executed on November 13, 2001.


The undersigned hereby amends, in part, said Plan for the purpose of revising
the definition of disability and claims and review procedures contained in the
Plan.  Therefore,


Section 1.6 of the Plan shall be deleted in its entirety and replaced with a new
Section 1.6 as follows:


1.6         Disability means the Participant’s suffering a sickness, accident or
injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Participant, or by the Social Security
Administration, to be a disability rendering the Participant totally and
permanently disabled.  Upon request of the Corporation, the Participant must
submit proof to the Corporation of the carrier’s or Social Security
Administration’s determination.


Article 7 of the Plan shall be deleted in its entirety and replaced with a new
Article 7 as follows:


Article 7
Claims and Review Procedures


7.1         Claims Procedure.  A Participant or beneficiary (the “Claimant”) who
has not received benefits under the Plan that he or she believes should be paid
shall make a claim for such benefits as follows:


7.1.1                             Initiation – Written Claim.  The Claimant
initiates a claim by submitting to the Corporation a written claim for the
benefits.


7.1.2                             Timing of Corporation Response.  The
Corporation shall respond to such Claimant within 90 days after receiving the
claim.  If the Corporation determines that special circumstances require
additional time for processing the claim, the Corporation can extend the
response period by an additional 90 days by notifying the Claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Corporation expects to render its decision.


7.1.3                             Notice of Decision.  If the Corporation denies
part or all of the claim, the Corporation shall notify the Claimant in writing
of such denial.  The Corporation shall write the notification in a manner
calculated to be understood by the Claimant.  The notification shall set forth:


(a) The specific reasons for the denial,


(b) A reference to the specific provisions of the Plan on which the denial is
based,


(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,


(d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and


(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


7.2         Review Procedure.  If the Corporation denies part or all of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Corporation of the denial, as follows:


7.2.1                             Initiation – Written Request.  To initiate the
review, the Claimant, within 60 days after receiving the Corporation’s notice of
denial, must file with the Corporation a written request for review.


7.2.2                             Additional Submissions – Information
Access.  The Claimant shall then have the opportunity to submit written
comments, documents, records and other information relating to the claim.  The
Corporation shall also provide the Claimant, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits.


7.2.3                             Considerations on Review.  In considering the
review, the Corporation shall take into account all materials and information
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


7.2.4                             Timing of Corporation Response.  The
Corporation shall respond in writing to such Claimant within 60 days after
receiving the request for review.  If the Corporation determines that special
circumstances require additional time for processing the claim, the Corporation
can extend the response period by an additional 60 days by notifying the
Claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Corporation expects to render
its decision.


7.2.5                             Notice of Decision.  The Corporation shall
notify the Claimant in writing of its decision on review.  The Corporation shall
write the notification in a manner calculated to be understood by the
Claimant.  The notification shall set forth:


(a) The specific reasons for the denial,


(b) A reference to the specific provisions of the Plan on which the denial is
based,


(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and


(d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).








IN WITNESS OF THE ABOVE, the Corporation executes this Second Amendment as of
the date indicated above.


Dubuque Bank and Trust Company


By:  ________________________                                                    




Title:________________________                                 




AMENDMENT 3
DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN
DATED NOVEMBER 13, 2001




THIS AMENDMENT is made and executed this 16th day of September, 2003, by and
between DUBUQUE BANK AND TRUST COMPANY, located in the State of Iowa, (the
“Corporation”) and the employee selected to participate (the “Participant”) in
the SPLIT-DOLLAR LIFE INSURANCE PLAN (the “Plan”) executed on November 13, 2001.


The undersigned hereby amends, in part, said Plan for the purposes of (i)
correcting the reference to the Heartland Financial Retirement Plan in the Early
Retirement definition;  (i) ending the Participant’s Interest at age 90; and
(iii) recognizing that the participation in the plan terminates upon the events
listed in the Automatic Termination provision.  Therefore,


Section 1.5 of the Plan shall be deleted in its entirety and replaced with a new
section 1.5, as follows:


 
1.5
Early Retirement means the Participant’s retirement between the ages of
fifty-five (55) and sixty-five (65) provided there are ten (10) years of
continuous service, as defined by the Heartland Financial Retirement Plan,
provided to Corporation.





Section 3.1 of the Plan shall be deleted in its entirety and replaced with a new
Section 3.1, as follows:


 
3.1
Participant’s Interest.  With respect to each Policy, the Participant, or the
Participant’s assignee, shall have the right to designate the beneficiary of an
amount of death proceeds equal to the Indexed Baseline Benefit.  The Participant
shall also have the right to elect and change settlement options with the
consent of the Corporation and the Insurer.  The Participant’s Interest shall
cease upon the Participant’s ninetieth (90th) birthday.





Section 8.3 of the Plan shall be deleted in its entirety and replaced with a new
Section 8.3, as follows:


8.3  
Automatic Termination.  Subject to Sections 8.2 and 8.4, participation in this
Plan shall automatically terminate upon the occurrence of any of the following
events:



8.3.1  
The bankruptcy, receivership, or dissolution of the Corporation;



8.3.2  
The Participant’s termination of employment with the Corporation (for reasons
other than death, Early Retirement, Normal Retirement, Disability or Change of
Control).



8.3.3  
The Participant’s cessation of full-time employee status with the Corporation
prior to age 55; or



8.3.4  
The Participant’s violation of the terms of Article 9.





IN WITNESS OF THE ABOVE, the Corporation executes this Third Amendment as of the
date indicated above.


Dubuque Bank and Trust Company


By:     _________________________________


Title:  _________________________________


AMENDMENT NO. 4 TO THE
DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN




THIS AMENDMENT, is effective as of December 31, 2007 by Dubuque Bank and Trust
Company (the “Corporation”).


W I T N E S S E T H


WHEREAS, the Corporation maintains the Dubuque Bank and Trust Company
Split-Dollar Life Insurance Plan dated November 13, 2001, as amended (the
“Plan);


WHEREAS, the Corporation desires to amend the Plan effective as of December 31,
2007; and


WHEREAS, Article 8.1 of the Plan reserves to the Corporation the right to amend
the Plan; and


WHEREAS, the Participants in the Plan listed on Exhibit E hereto are hereby
executing this Amendment to consent to the Amendment in the event such consent
is required pursuant to Article 8.1 of the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


FIRST:  Article 1 of the Plan is hereby amended to add the following new
section:


1.9  Net at Risk Amount means the total proceeds payable from the Policy minus
the cash surrender value of the Policy as of the date of the Participant’s
death.


SECOND:  Article 3.1 of the Agreement is hereby amended by adding thereto, at
the end thereof, the following:


Notwithstanding the foregoing, with respect to a Participant listed on Exhibit E
hereto, the Participant’s interest as set forth above shall not exceed the
lesser of (i) $1,000,000 or (ii) one hundred percent (100%) of the “Net at Risk
Amount” (as defined herein).


In the event a Participant ceases to be a full-time employee and becomes a
part-time employee, as determined by the Corporation’s standard practices, the
Participant’s interest as set forth herein shall be frozen at the amount in
effect immediately prior to the date of such change.


THIRD:  Article 3.2 of the Agreement is hereby amended by adding thereto, at the
end thereof, the following:


Notwithstanding the foregoing, the Corporation may transfer ownership of the
Policy or any permitted replacement Policy to a grantor trust to which the
Corporation is a party.


FOURTH:  Article 10 of the Plan is hereby amended to add the following new
section:
10.10  Professional Fees Following Change of Control.  If the Participant incurs
legal fees or other expenses on or after the date of a Change of Control in an
effort to enforce or obtain the benefits of this Plan, the Corporation, shall,
regardless of the outcome of such effort, reimburse the Participant for such
legal fees and other expenses in an amount not to exceed $500,000.


FIFTH:  The Plan is hereby further amended by adding at the end thereof the
attached Exhibit E, which is a list of Participants affected by this Amendment.


SIXTH:  The Plan, as hereinabove amended shall remain in full force and effect.




[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 31, 2007.


DUBUQUE BANK AND TRUST COMPANY






By:  ___________________________                                                              
Its:  ___________________________                                                              




PARTICIPANTS      _________________________________
                                            _________________________________
                                        _________________________________
                                            _________________________________
                               


 




[End of Participant signatures]


EXHIBIT A
DUBUQUE BANK AND TRUST COMPANY
SPLIT-DOLLAR LIFE INSURANCE PLAN


ELECTION TO PARTICIPATE




I, «Name», an eligible employee as determined in Section 2.1 of the Dubuque Bank
and Trust Company Split-Dollar Life Insurance Plan (the “Plan”) dated November
13, 2001, hereby elect to become a Participant of the Plan in accordance with
Section 2.2 of the Plan.


I acknowledge that I have read the Plan document and agree to be bound by its
terms, including the covenant not to compete in Article 9 of the Plan.


For purposes of measuring my initial Baseline Benefit under the Plan, my Total
Compensation (for purposes of the Plan only) is $«Comp».  The first indexing of
my Baseline Benefit is/was January 1, «Year».






Executed this ______ day of _____________________, 20___.




_____________________________                                        ______________________________
Witness
signature                                                                           Participant
signature


_____________________________                                        ______________________________
Witness printed
name                                                                    Participant
printed name

 

 
EXHIBIT B
SPLIT-DOLLAR POLICY ENDORSEMENT TO
DUBUQUE BANK AND TRUST COMPANY
 SPLIT-DOLLAR LIFE INSURANCE PLAN


Policy No.
«PolicyNo»                                                                                                           Insured:
«Name»


Supplementing and amending the application for insurance to Great-West Life &
Annuity Insurance Company (“Insurer”) on June 8, 2001, the applicant requests
and directs that:


BENEFICIARIES


1. Dubuque Bank and Trust Company, a state-chartered commercial bank located in
Dubuque, Iowa (the “Corporation”), shall be the direct beneficiary of the
remaining death proceeds after payment of any amounts due the Insured’s
beneficiaries in paragraph (2) of this endorsement.


2. The beneficiary of an amount equal to the Indexed Baseline Benefit, as
defined in the Split-Dollar Life Insurance Plan (the “Plan”) dated November 13,
2001 between the Insured and Corporation, shall be designated by the Insured or
the Insured’s transferee, subject to the provisions of paragraph (5) of this
endorsement.


OWNERSHIP


3.      The Owner of the Policy shall be the Corporation.  The Owner shall have
all ownership rights in the Policy except as may be specifically granted to the
Insured or the Insured’s transferee in paragraph (4) of this endorsement.


4.      The Insured or the Insured’s transferee shall have the right to assign
his or her rights and interests in the Policy with respect to that portion of
the death proceeds designated in paragraph (2) of this endorsement, and to
exercise all settlement options with respect to such death proceeds.


5.      Notwithstanding the provisions of paragraph (4) of this endorsement, the
Insured or the Insured’s transferee shall have no rights or interests in the
Policy with respect to that portion of the death proceeds designated in
paragraph (2) of this endorsement if the Plan terminates pursuant to Section 8.3
of the Plan.


MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY


Upon the death of the Insured, the interest of any collateral assignee of the
Owner of the Policy designated in paragraph (3) of this endorsement shall be
limited to the portion of the proceeds described in paragraph (1) of this
endorsement.


OWNERS AUTHORITY


The Insurer is hereby authorized to recognize the Owner’s claim to rights
hereunder without investigating the reason for any action taken by the Owner,
including its statement of the amount of premiums it has paid on the
Policy.  The signature of the Owner shall be sufficient for the exercise of any
rights under this endorsement and the receipt of the Owner for any sums received
by it shall be a full discharge and release therefore to the Insurer.  The
Insurer may rely on a sworn statement in form satisfactory to it furnished by
the Owner, its successors or assigns, as to their interest, and any payments
made pursuant to such statement shall discharge the Insurer accordingly.  The
Owner accepts and agrees to this split-dollar policy endorsement.


Any transferee’s rights shall be subject to this endorsement.


The undersigned is signing in a representative capacity and warrants that he or
she has the authority to bind the entity on whose behalf this document is being
executed.


Signed at _____________________, Iowa, this _______ day of ______________, 2001.


DUBUQUE BANK AND TRUST COMPANY


By:    ________________
                         
Title: ________________                                   
 
 
ACCEPTANCE AND BENEFICIARY DESIGNATION


The Insured accepts and agrees to the foregoing and, subject to the rights of
the Owner as stated above, designates the following as beneficiary(s) of the
portion of the proceeds described in paragraph (2) of this endorsement:


 
Primary Beneficiary:  _________________________________________________________

(Please print)
Relationship: ___________________________________________


Contingent Beneficiary (if no Primary Beneficiary exists at the time of death of
Insured):  ________________________________________________________________________
(Please print)
Relationship: _____________________________________________


Signed at _____________________, Iowa, this ________ day of _____________, 2001.


THE
INSURED:                                                                                     WITNESSED
BY:


___________________________________                              _______________________________
Signature of
Participant                                                                      Printed
Name of Witness


_______________________________
Signature of Witness

 

 
EXHIBIT C


IRREVOCABLE ASSIGNMENT OF SPLIT-DOLLAR LIFE INSURANCE PLAN




THIS ASSIGNMENT, dated this _______day of ___________________, _______.


WITNESSETH THAT:


WHEREAS, the undersigned (the “Assignor”) is the Participant party to that
certain Split-Dollar Life Insurance Plan (the “Plan”), dated as of
______________, by and between the undersigned and Dubuque Bank and Trust
Company (the “Corporation”), which Plan confers upon the undersigned certain
rights and benefits with regard to one or more policies of insurance insuring
the Assignor's life; and


WHEREAS, pursuant to the provisions of said Plan, the Assignor retained the
right, exercisable by the execution and delivery to the Corporation of a written
form of assignment, to absolutely and irrevocably assign all of the Assignor’s
right, title and interest in and to said Plan to an assignee; and


WHEREAS, the Assignor desires to exercise said right;


NOW, THEREFORE, the Assignor, without consideration, and intending to make a
gift, hereby absolutely and irrevocably assigns, gives, grants and transfers to
___________________, (the “Assignee”) all of the Assignor’s right, title and
interest in and to the Plan and said policies of insurance, intending that, from
and after this date, the Plan be solely between the Corporation and the Assignee
and that hereafter the Assignor shall neither have nor retain any right, title
or interest therein.






____________________________
                    Assignor

 

 
ACCEPTANCE OF ASSIGNMENT




The undersigned Assignee hereby accepts the above assignment of all right, title
and interest of the Assignor therein in and to the Plan, by and between such
Assignor and the Corporation, and the undersigned hereby agrees to be bound by
all of the terms and conditions of said Plan, as if the original Participant
party thereto.






____________________________
                 Assignee






 
Dated:_____________











CONSENT TO ASSIGNMENT


The undersigned Corporation hereby consents to the foregoing assignment of all
of the right, title and interest of the Assignor in and to the Plan, by and
between the Assignor and the Corporation, to the Assignee designated
therein.  The undersigned Corporation hereby agrees that from and after the date
hereof, the undersigned Corporation, shall look solely to such Assignee for the
performance of all obligations under said Plan which were heretofore the
responsibility of the Assignor, shall allow all rights and benefits provided
therein to the Assignor to be exercised only by said Assignee, and shall
hereafter treat said Assignee in all respects as if the original Participant
party thereof.




Dubuque Bank and Trust Company


By_________________________
                 President


 
                                                                                               
Dated:__________________





 
EXHIBIT D



 
CHANGE OF CONTROL





 
Change of Control shall mean:



(i) The consummation of the acquisition by a person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended  (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the then outstanding voting securities of the
Corporation or Heartland Financial USA, Inc. (“Heartland”), Corporation’s
Parent; or


(ii) The individuals who, as of the date hereof, are members of the Board of
Directors of the Corporation or Heartland (the “Board”) cease for any reason to
constitute a majority of the Boards, unless the election, or nomination for
election by the stockholders, of any new director was approved by a vote of a
majority of either Board and such new director shall, for purposes of this Plan,
be considered as a member of either Board; or


(iii)  Approval by stockholders of the Corporation or Heartland of: (1) a merger
or consolidation if the stockholders, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty-one percent (51%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the
Corporation or Heartland outstanding immediately before such merger or
Corporation; Corporation or Heartland outstanding immediately before such merger
or Corporation; or (2) a complete liquidation or dissolution or an Plan for the
sale or other disposition of all or substantially all of the assets of the
Corporation or Heartland.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Corporation or Heartland are acquired by:
(1) a trustee or other fiduciary holding securities under one or more employee
benefit plans maintained for employees of the entity; or (2) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.


EXHIBIT E
DUBUQUE BANK AND TRUST COMPANY
EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PLAN


Participant
MassMutual Policy Number
                                               






